       Case 19-81054                  Doc 13          Filed 05/03/19 Entered 05/03/19 23:34:33                                     Desc Imaged
                                                      Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 John A. Willard                                                        Social Security number or ITIN     xxx−xx−1144

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Christine D. Willard                                                   Social Security number or ITIN     xxx−xx−3158
(Spouse, if filing)
                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 4/30/19
Case number:          19−81054



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                About Debtor 1:                                             About Debtor 2:
1. Debtor's full name                           John A. Willard                                             Christine D. Willard

2. All other names used in the
   last 8 years
                                                aka Jack Willard

                                                106 Ambrose Drive NE                                        106 Ambrose Drive NE
3. Address                                      Poplar Grove, IL 61065                                      Poplar Grove, IL 61065
                                                Henry Repay                                                 Contact phone 815 547−3369
4. Debtor's  attorney
   Name and address
                                                Law Offices of Henry Repay
                                                930 W. Locust Street
                                                                                                            Email: Henry@RepayLaw.com

                                                Belvidere, IL 61008−4226

5. Bankruptcy trustee                           Lydia Meyer                                                 Contact phone 815−968−5354
     Name and address                           Lydia Meyer − 13 Trustee
                                                P.o. Box 14127
                                                Rockford, IL 61105−4127

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed                                                                    8:30 a.m. until 4:30 p.m. except Saturdays,
                                                Western Division
     at this address.                                                                                       Sundays and legal holidays.
                                                327 South Church Street
     You may inspect all records filed in       Rockford, IL 61101                                          Contact phone 1−866−222−8029
     this case at this office or online at                                                                  Date: 5/1/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                      Notice of Chapter 13 Bankruptcy Case                                              page 1
      Case 19-81054                 Doc 13         Filed 05/03/19 Entered 05/03/19 23:34:33                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor John A. Willard and Christine D. Willard                                                                                          Case number 19−81054

7. Meeting of creditors
    Debtors must attend the meeting to     June 10, 2019 at 01:00 PM                                          Location:
    be questioned under oath. In a joint                                                                     308 West State Street, Room 40, Rockford, IL
    case, both spouses must attend.                                                                          61101
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 8/9/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 7/9/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 10/28/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           7/11/19 at 10:00 AM , Location: 327 South Church Street, Room 3100, Rockford, IL 61101

                                           The Disclosure of Compensation has been filed and the debtor's attorney is requesting
                                           fees of $ 4,000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-81054        Doc 13    Filed 05/03/19 Entered 05/03/19 23:34:33             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-81054-TML
John A. Willard                                                                         Chapter 13
Christine D. Willard
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-3           User: vgossett               Page 1 of 2                   Date Rcvd: May 01, 2019
                               Form ID: 309I                Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
db/jdb         +John A. Willard,    Christine D. Willard,     106 Ambrose Drive NE,    Poplar Grove, IL 61065-8785
tr              Lydia Meyer,    Lydia Meyer - 13 Trustee,     P.o. Box 14127,    Rockford, IL 61105-4127
27800775       +Bruckert, Gruenke & Long,     201 E. Hanover St.,    New Baden, Illinois 62265-1811
27800777        Capron Rescue,    Billing Office,    N2930 State Road 22,     Wautoma, Wisconsin 54982-5267
27800779       +Client Services,    3451 Harry S. Truman Blvd.,     Saint Charles, Missouri 63301-9816
27800780       +Convergent,    Ste. 100,    121 NE Jefferson St.,    Peoria, Illinois 61602-1229
27800785       +Home Depot - Citi,    PO Box 790328,    St. Louis, Missouri 63179-0328
27800792       +Mercyhealth,    1000 Mineral Point Ave.,     Janesville, Wisconsin 53548-2940
27800791       +Mercyhealth,    2400 N. Rockton Ave.,    Rockford, Illinois 61103-3655
27800793        Midland Credit Management,     PO Box 301030,    Los Angeles, California 90030-1030
27800794       +Mr. Cooper,    PO Box 619094,    Dallas, Texas 75261-9094
27800797       +OSF,   Sister Theresa Ann Brazeau,      1175 St. Francis Ln.,     Peoria, Illinois 61611-1298
27800798        OSF,   PO Box 1806,    Peoria, Illinois 61656-1806
27800799        OSF Healthcare,    PO Box 775599,    Chicago, Illinois 60677-5599
27800796       +OrthoIllinois,    Box 78620,    Milwaukee, Wisconsin 53278-8620
27800800       +PayPal Credit,    PO Box 5138,    Timonium, Maryland 21094-5138
27800802        Rockford Health Medical Laboratories,     2400 N. Rockton Ave.,     PO Box 138,
                 Rockford, Illinois 61105-0138
27800803       +Rockford Mercantile,     2502 S. Alpine Rd.,    Rockford, Illinois 61108-7813
27800804       +Rockford Radiology,    Medical Billing,    9800 Centre Pkwy., #1100,     Houston, Texas 77036-8263
27800805       +SFC of Illinois,    181 Security Pl.,    Spartanburg, South Carolina 29307-5450
27800806       +SFC of Illinois,    131 N. State St.,    Belvidere, Illinois 61008-3517
27800807       +State Collection Service,     2509 S. Stoughton Rd.,    Madison, Wisconsin 53716-3314
27800808       +SwedishAmerican,    PO Box 1567,    Rockford, Illinois 61110-0067
27800809       +SwedishAmerican Health System,     2550 Charles St.,    Rockford, Illinois 61108-1606
27800812        TiresPlus/Credit First,     BK-16/Credit Operations,    PO Box 81410,    Cleveland, Ohio 44181-0410
27800813        ToysRUs/Synchrony,    Bankruptcy Dept.,    PO Box 965060,     Orlando, Florida 32896-5060
27800814        Ulta/Comenity,    Bankruptcy Dept.,    PO Box 183043,    Columbus, Ohio 43218-3043
27800815       +Union Savings Bank,    223 W. Stephenson St.,     Freeport, Illinois 61032-4345

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Henry@RepayLaw.com May 02 2019 03:00:14       Henry Repay,
                 Law Offices of Henry Repay,    930 W. Locust Street,    Belvidere, IL 61008-4226
ust            +E-mail/Text: USTPRegion11.MD.ECF@usdoj.gov May 02 2019 03:01:27        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,    780 Regent St.,    Suite 304,    Madison, WI 53715-2635
27800776        EDI: CAPITALONE.COM May 02 2019 06:13:00      Capital One,    P. O. Box 30285,
                 Salt Lake City, Utah 84130-0285
27800778        EDI: CITICORP.COM May 02 2019 06:13:00      Citi Cards,    PO Box 6077,
                 Sioux Falls, South Dakota 57117-6077
27800781        EDI: RCSFNBMARIN.COM May 02 2019 06:13:00      Credit One Bank,    PO Box 98873,
                 Las Vegas, Nevada 89193-8873
27800783        E-mail/Text: bankruptcynotification@ftr.com May 02 2019 03:04:13        Frontier Communications,
                 19 John St.,   Middletown, New York 10940-4918
27800782       +E-mail/Text: bankruptcy@flagshipcredit.com May 02 2019 03:02:41        Flagship Credit Acceptance,
                 PO Box 3807,   Coppell, Texas 75019-5877
27800784        EDI: WFNNB.COM May 02 2019 06:13:00      GameStop/Comenity,    Bankruptcy Dept.,    PO Box 183043,
                 Columbus, Ohio 43218-3043
27800786        EDI: RMSC.COM May 02 2019 06:13:00      JCPenney/Synchrony,    Bankruptcy Dept.,    PO Box 965008,
                 Orlando, Florida 32896-5008
27800787       +E-mail/Text: bncnotices@becket-lee.com May 02 2019 03:01:08       Kohl’s,    PO Box 3084,
                 Milwaukee, Wisconsin 53201-3084
27800788       +E-mail/Text: bncnotices@becket-lee.com May 02 2019 03:01:08       Kohl’s Credit,    PO Box 3043,
                 Milwaukee, Wisconsin 53201-3043
27800789        EDI: WFNNB.COM May 02 2019 06:13:00      Lane Bryant/Comenity,    Bankruptcy Dept.,
                 PO Box 182125,   Columbus, Ohio 43218-2125
27800790        EDI: WFNNB.COM May 02 2019 06:13:00      Meijer/Comenity,    Bankruptcy Dept.,    PO Box 182125,
                 Columbus, Ohio 43218-2125
27800795        EDI: AGFINANCE.COM May 02 2019 06:13:00      OneMain Financial of Illinois,     PO Box 64,
                 Evansville, Indiana 47701-0064
27800801        EDI: RMSC.COM May 02 2019 06:13:00      PayPal/Synchrony,    PO Box 965060,
                 Orlando, Florida 32896-5060
27800810        EDI: CBS7AVE May 02 2019 06:13:00      Swiss Colony,    1112 7th Ave.,
                 Monroe, Wisconsin 53566-1364
27800811       +EDI: WTRRNBANK.COM May 02 2019 06:13:00      TD Bank,    PO Box 9500,
                 Minneapolis, Minnesota 55440-9500
27800816        EDI: USBANKARS.COM May 02 2019 06:13:00      US Bank,    425 Walnut St.,    Cincinnati, Ohio 45202
27800817        EDI: WFNNB.COM May 02 2019 06:13:00      Venus/Comenity,    Bankruptcy Dept.,    PO Box 182125,
                 Columbus, Ohio 43218-2125
27800818        EDI: RMSC.COM May 02 2019 06:13:00      Wal-Mart/Synchrony,    Bankrutpcy Dept.,    PO Box 965064,
                 Orlando, Florida 32896-5064
                                                                                               TOTAL: 20
          Case 19-81054            Doc 13       Filed 05/03/19 Entered 05/03/19 23:34:33                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-3                  User: vgossett                     Page 2 of 2                          Date Rcvd: May 01, 2019
                                      Form ID: 309I                      Total Noticed: 48


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 1, 2019 at the address(es) listed below:
              Henry Repay     on behalf of Debtor 1 John A. Willard Henry@RepayLaw.com, Office@RepayLaw.com
              Henry Repay     on behalf of Debtor 2 Christine D. Willard Henry@RepayLaw.com, Office@RepayLaw.com
              Lydia Meyer     ecf@lsm13trustee.com
              Patrick S Layng    USTPRegion11.MD.ECF@usdoj.gov
                                                                                             TOTAL: 4
